





Exhibit 10.1
KEY TECHNOLOGY, INC.
AGREEMENT REGARDING STATUS UNDER RIGHTS PLAN
This Agreement is entered into this 20th day of June, 2016 by and between Key
Technology, Inc. ("Key") and Mr. Robert M. Averick and the entities signing
below who were identified in the Schedule 13G filed on February 16, 2016 (the
"February 13G Filing") by Mr. Averick and the undersigned shareholders of Key
(collectively, the "Joint Filers").
Key's Board of Directors has determined that it would serve the interests of
Key's shareholders if Mr. Averick were to become a member of Key's Board of
Directors, and Mr. Averick is interested in becoming a member of Key's Board of
Directors, subject to establishing that such Board membership will not cause the
Joint Filers to become an Acquiring Person for purposes of Key's Second Amended
Rights Agreement, as amended, entered into with American Stock Transfer and
Trust Company attached hereto as Schedule 1 (the "Rights Agreement"). The
parties acknowledge that should Mr. Averick become a Key Board member, the Joint
Filers would no longer qualify as Schedule 13G filers under the Securities
Exchange Act of 1934 during the period Mr. Averick continues to serve as a Key
Board member.
The parties accordingly agree as follows:
1.Key Representation Regarding Board Determination. Key represents to the Joint
Filers that its Board of Directors has duly adopted the resolutions set forth on
the attached Exhibit A, and that the same remain in full force and effect.


2.Representation Regarding Share Ownership. Joint Filers represent to Key that
the February 13G Filing accurately reflects the totality of the Joint Filers
aggregate beneficial ownership of Key’s Common Stock as of the date hereof
(excluding, for the avoidance of doubt, any percentage which depends on the
amount of Key’s Common Stock outstanding). Joint Filers further hereby agree
that neither Joint Filers nor any of the undersigned members of the Joint Filers
or any affiliate will acquire beneficial ownership of any additional shares of
Key’s Common Stock in excess of 20% of the shares of Key’s Common Stock
outstanding at any time after the date hereof except for any additional shares
acquired (i) with the express advance approval of Key's Board of Directors or
(ii) by Mr. Averick for services as a member of Key's Board of Directors
pursuant to Board approved director compensation plans. For clarity, Joint
Filers (both individually and collectively) shall not become an “Acquiring
Person” solely as the result of an acquisition of Key’s Common Stock by Key or
any other event (including, without limitation, the expiration or retirement of
any securities) which, by reducing the number of shares outstanding, increases
the proportionate number of shares beneficially owned by Joint Filers (both
individually and collectively).


3.Confirmation of Non-Acquiring Person Status. Key confirms and acknowledges
that subject to the accuracy of the representation made by Joint Filers in
Section 2 above and continuing compliance with Joint Filers' agreement set forth
herein, Joint Filers (both individually and collectively) have been
affirmatively determined to not be an Acquiring Person under the Rights
Agreement. Subject to and conditioned upon the accuracy of such representation
and the continuing compliance by Joint Filers with Section 2, Key agrees not to
take any action (including any issuance of shares to Mr. Averick as described in
clause (ii) of Section 2) that would (a) negate the non-Acquiring Person
determination of its





--------------------------------------------------------------------------------





Board of Directors as set forth in the attached Exhibit A and result in Joint
Filers (both individually and collectively) becoming an Acquiring Person under
the Rights Plan or (b) cause adverse consequences for the Joint Filers (both
individually and collectively) under the Oregon Control Share Act, the
Washington Significant Business Transactions Statute or any other relevant state
law applicable to Key based on Mr. Averick becoming or remaining a member of
Key's Board of Directors and the Joint Filers filing a Schedule 13D instead of a
Schedule 13G.


4.Amendments and Waivers. This Agreement may be amended, and any right of any
party hereunder may be waived or terminated, only by a written agreement
executed by all parties hereto.


5.Enforcement and Equitable Relief. This Agreement may be enforced through legal
proceedings initiated in the state or federal courts situated in the State of
Washington. The parties expressly acknowledge and agree that equitable remedies
will be appropriate in any such proceeding, and that in the event any party
initiates legal proceedings to enforce any right hereunder the prevailing party
will be entitled to an award of reasonable attorneys' fees incurred in
connection with any such proceeding and any appeal therefrom.


6.Counterparts. This Agreement may be executed in counterparts, each of which
shall be considered to be an original or true copy of this Agreement. Delivery
of an executed counterpart of a signature page to this Agreement by facsimile or
in electronic (e.g., “pdf”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.


[Signature Page Follows]





--------------------------------------------------------------------------------







Executed as of the date first set forth above.


KEY TECHNOLOGY, INC.




By: /s/ John J. Ehren     
M3C HOLDINGS LLC




By: /s/ Stephen A. Ives     


John J. Ehren
President and Chief Executive Officer
Stephen A. Ives
Vice President
 
 
 
/s/ Leslie J. Schreyer
 
Leslie J. Schreyer, as Trustee under Trust Agreement dated December 23, 1989 FBO
the issue of Jonathan D. Sackler
 
 
 
/s/ Robert M. Averick
 
Robert M. Averick
 
 
 
PITON CAPITAL PARTNERS LLC
By: Piton Capital Management LLC, its managing member
 


By: Kokino LLC, its managing member




 
By: /s/ Stephen A. Ives     
 
Stephen A. Ives
Vice President




















